In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1880 
CHRISTOPHER ROBERTS, et al., 
                                                Plaintiffs‐Appellants, 

                                  v. 

FEDERAL HOUSING FINANCE AGENCY, et al., 
                                     Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 16 C 2107 — Edmond E. Chang, Judge. 
                     ____________________ 

     ARGUED OCTOBER 30, 2017 — DECIDED MAY 3, 2018 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER  and  EASTERBROOK, 
Circuit Judges. 
    WOOD, Chief Judge. At the height of the 2008 financial cri‐
sis,  Congress  created  the  Federal  Housing  Finance  Agency 
(the Agency) and authorized it to place into conservatorship 
two  critical  government‐sponsored  enterprises—the  Federal 
National Mortgage Association and the Federal Home Loan 
Mortgage Corporation, commonly known as Fannie Mae and 
2                                                     No. 17‐1880 

Freddie Mac. 12 U.S.C. § 4617(a). To stabilize Fannie and Fred‐
die, along with the broader financial markets, Congress em‐
powered the U.S. Treasury to purchase their “obligations and 
other  securities”  through  the  end  of  2009.  12  U.S.C. 
§§ 1455(l)(1)(A),  1719(g)(1)(A).  The  Agency  and  Treasury 
acted quickly. In exchange for a cash infusion and fixed fund‐
ing commitment for each enterprise, Treasury received senior 
preferred shares. Its shares gave it extraordinary governance 
and economic rights, including the right to receive dividends 
tied to the amount of Treasury’s payments. But the stabiliza‐
tion effort  proved to be more difficult than was initially ex‐
pected.  As  Fannie  and  Freddie’s  capital  needs  mounted, 
Treasury agreed three times to modify the original stock pur‐
chase  agreements.  The  First  and  Second  Amendments  pri‐
marily increased Treasury’s funding commitment. The third 
modification—which,  unlike  the  first  two,  was  made  after 
Treasury’s  purchasing  authority  had  expired—introduced  a 
variable  dividend  under  which  Treasury’s  dividend  rights 
were set equal to the companies’ outstanding net worth. 
    That net‐worth dividend, sometimes called the Net Worth 
Sweep, is at the heart of this litigation. The plaintiffs are pri‐
vate shareholders of Fannie and Freddie. They sued Treasury 
and the Agency, claiming that the Agency violated its duties 
in two ways: by agreeing to the net‐worth dividend and by 
unlawfully  succumbing  to  the  direction  of  Treasury.  They 
fault Treasury both for exceeding its statutory authority and 
failing  to  follow  proper  procedures.  The  district  court  dis‐
missed the complaint for failure to state a claim. See 12 U.S.C. 
§ 4617(f). We affirm.  
No. 17‐1880                                                        3 

                                 I 
    Fannie Mae and Freddie Mac are mammoth institutions.  
Although they were chartered by Congress to increase home‐
loan  lending  by  injecting  liquidity  into  mortgage  markets, 
they have long operated as publicly traded corporations. By 
2008,  they  had  come  to  play  an  integral  role  in  the  United 
States economy, backing mortgages valued at trillions of dol‐
lars and representing a substantial portion of all home loans. 
As the 2008 financial crisis intensified and the national hous‐
ing market hovered on the verge of collapse, fears mounted 
about their vitality. Congress responded by passing the Hous‐
ing and Economic Recovery Act of 2008 (HERA).  
   HERA authorizes the director of the Agency to appoint the 
Agency as conservator or receiver for Fannie or Freddie for a 
variety of reasons. 12 U.S.C. § 4617(a)(1)–(3). In either of those 
capacities, the Agency “may” then:   
   (i) take over the assets of and operate the regulated en‐
   tity with all the powers of the shareholders, the direc‐
   tors, and the officers of the regulated entity and con‐
   duct all business of the regulated entity; 
   (ii) collect all obligations and money due the regulated 
   entity; 
   (iii) perform all functions of the regulated entity in the 
   name of the regulated entity which are consistent with 
   the appointment as conservator or receiver; 
   (iv) preserve and conserve the assets and property of 
   the regulated entity; and 
4                                                        No. 17‐1880 

     (v) provide by contract for assistance in fulfilling any 
     function, activity, action, or duty of the Agency as con‐
     servator or receiver. 
Id. § 4617(b)(B). Additional provisions of HERA apply sepa‐
rately to each of the Agency’s two possible roles. The Agency 
“may, as a conservator, take such action as may be (i) neces‐
sary to put the regulated entity in a sound and solvent condi‐
tion; and (ii) appropriate to carry on the business of the regu‐
lated entity and preserve and conserve the assets and prop‐
erty  of  the  regulated  entity.”  Id.  §  4617(b)(D).  In  contrast, 
“when acting as receiver,” the Agency “shall place the regu‐
lated  entity  in  liquidation.”  Id.  § 4617(b)(E).  Finally,  the 
Agency may exercise “such incidental powers as shall be nec‐
essary to carry out” powers granted to it in either role, and it 
may “take any action authorized … which the Agency deter‐
mines  is  in  the  best  interests  of  the  regulated  entity  or  the 
Agency.”  Id.  § 4617(b)(J).  In  exercising  any  of  these  powers, 
the Agency “shall not be subject to the direction or supervi‐
sion of any other agency of the United States.” Id. § 4617(a)(7).  
     At the same time as HERA broadly empowers the Agency, 
it  disempowers  courts  and  existing  stockholders,  directors, 
and officers. Unless otherwise permitted by the statute or re‐
quested by the Agency’s director, “no court may take any ac‐
tion to restrain or affect the exercise of powers or functions of 
the Agency as a conservator or a receiver.” Id. § 4617(f). The 
law  also  provides  that  the  Agency  “shall,  as  conservator  or 
receiver, and by operation of law, immediately succeed to all 
rights,  titles,  powers,  and  privileges  of  the  regulated  entity, 
and of any stockholder, officer, or director of such regulated 
entity with respect to the regulated entity and [its] assets … .” 
Id. § 4617(b)(2)(A); see also id. § 4617(b)(2)(K)(i).  
No. 17‐1880                                                      5 

    Finally, HERA authorized Treasury to purchase securities 
in Fannie and Freddie “on such terms and conditions … and 
amounts as the Secretary [of the Treasury] may determine.” 
Id. §§ 1455(l)(1)(A), 1719(g)(1)(A). Treasury’s purchasing au‐
thority  continued  through  December  31,  2009,  12  U.S.C. 
§ 1719(g)(4), after which Treasury could only “hold, exercise 
any rights received in connection with, or sell, any” of the se‐
curities it had purchased, 12 U.S.C. § 1719(g)(2)(D).  
    After  Congress  passed  HERA,  the  Agency  promptly 
placed Fannie and Freddie into conservatorship and entered 
into agreements with Treasury for the sale of senior preferred 
shares. Treasury initially invested $1 billion in each company 
and extended $100 billion funding commitments to each. Pur‐
suant to Preferred Stock Purchase Agreements, Treasury re‐
ceived a) an initial liquidation preference in each company of 
$1 billion, to be increased dollar‐for‐dollar as each company 
drew on its $100 billion funding commitment, b) a quarterly 
cumulative dividend, c) an annual commitment fee waivable 
at Treasury’s discretion, and d) warrants to purchase approx‐
imately  80  percent  of  each  company’s  common  stock.  The 
companies could elect to pay the dividend in cash at an annu‐
alized rate equal to ten percent of Treasury’s outstanding liq‐
uidation preference or by increasing that preference by twelve 
percent. The Purchase Agreements required Treasury’s con‐
sent before terminating the companies’ conservatorships, en‐
gaging in fundamental transactions, or taking on significant 
debt.  
   Freddie  and  Fannie  continued  to  burn  through  cash, 
prompting  the  parties  to  execute  a  First  Amendment  to  the 
Purchase Agreements. That amendment increased Treasury’s 
6                                                      No. 17‐1880 

funding  commitment  to  $200  billion  per  company.  On  De‐
cember  24,  2009,  days  before  Treasury’s  purchase  authority 
expired, a set of Second Amendments allowed the companies 
to draw funds from Treasury in excess of that $200 billion to 
cover losses incurred through the end of 2012. Thereafter, the 
funding commitments would again become fixed based upon 
the sums actually drawn. Fannie and Freddie eventually drew 
more  than  $187  billion  from  Treasury.  Treasury  and  the 
Agency  agreed  to  a  Third  Amendment  to  each  Purchase 
Agreement  in  August  2012.  This  replaced  Treasury’s  fixed 
dividend  with  a  variable  dividend  equal  to  an  amount 
slightly less than each company’s net worth. In other words, 
it funneled substantially all profits (if any) to the federal gov‐
ernment.  The Third Amendment also  eliminated Treasury’s 
right to an annual commitment fee.  
    The  plaintiffs  complain  that  the  Third  Amendment  was 
adopted just as Freddie and Fannie were returning to profita‐
bility in order to capture all anticipated upside for Treasury 
to the detriment of the corporations and their private share‐
holders. The Agency and Treasury counter that the net‐worth 
dividend served to prevent the companies from running up 
against the soon‐to‐be fixed funding commitment. They note 
that  Freddie  and  Fannie  had  consistently  borrowed  from 
Treasury to pay the fixed‐rate dividends—a practice that re‐
sulted in a spiral of ever greater liquidation preferences and 
dividends. 
    The  plaintiffs  sued  Treasury  and  the  Agency  under  the 
Administrative Procedure Act, 5 U.S.C. §§ 702 and 706(2)(A), 
(C),  and  (D).  They  argue  first  that  the  Agency  exceeded  its 
statutory authority as a conservator by agreeing to both the 
original  Purchase  Agreements  and  the  Third  Amendment. 
No. 17‐1880                                                              7 

Second, they asserted that the Third Amendment amounted 
to a purchase of new securities by Treasury after its purchas‐
ing authority had expired and without having made findings 
required by HERA. Finally, they claim that Treasury acted ar‐
bitrarily  and  capriciously  in  agreeing  to  the  Third  Amend‐
ment. They sought declaratory and injunctive relief, includ‐
ing the rescission of the Third Amendment and return of all 
resulting dividend payments made to Treasury.  
    The district court granted both defendants’ motion to dis‐
miss the complaint, finding that 12 U.S.C. § 4617(f) precluded 
the relief requested. We examine that ruling de novo, looking 
first at the Agency and then at Treasury. 
                                    II 
    With  regard  to  the  Agency,  our  review  is  squarely  fore‐
closed by 12 U.S.C. § 4617(f). That provision bars judicial in‐
terference  with  the  Agency’s  statutorily  authorized  role  as 
conservator. Because the Agency acted within its powers as 
conservator  in  agreeing  to  the  Preferred  Stock  Purchase 
Agreements and the Third Amendment, declaratory and in‐
junctive relief cannot run against it.  
    Section  4617(f)  bars  “any”  judicial  interference  with  the 
“exercise of powers or functions of the Agency as a conservator 
or a receiver.” 12 U.S.C. § 4617(f) (emphases added). This shel‐
ter is sweeping, but its scope is not boundless. Section 4617(f) 
will  not  protect  the  Agency  if  it  acts  either  ultra  vires  or  in 
some  third  capacity.  See  Perry  Capital  LLC  v.  Mnuchin, 
864 F.3d 591, 606 (D.C. Cir. 2017); id. at 636 (Brown, J., dissent‐
ing in part); Robinson v. Fed. Hous. Fin. Agency, 876 F.3d 220, 
227–28  (6th  Cir.  2017);  see  also,  e.g.,  Cnty.  of  Sonoma  v.  Fed. 
Hous. Fin. Agency, 710 F.3d 987, 992 (9th Cir. 2013); Leon Cnty., 
8                                                          No. 17‐1880 

Fla.  v.  Fed.  Hous.  Fin.  Agency,  700  F.3d  1273,  1278  (11th  Cir. 
2012).  That  is,  for  section  4617(f)  to  bar  judicial  relief,  the 
Agency must have acted a) pursuant to its “powers or func‐
tions” and b) “as a conservator or a receiver.” 
     In so construing section 4617(f), we have taken guidance 
from  our  interpretation  of  12  U.S.C.  § 1821(j),  a  materially 
identical  provision  in  the  Financial  Institutions  Reform,  Re‐
covery, and Enforcement Act (FIRREA). That statute limits re‐
course  against  the  Federal  Deposit  Insurance  Corporation 
(FDIC) and, formerly, the Resolution Trust Corporation. We 
have also considered FIRREA’s predecessor, which appeared 
in the Financial Institutions Supervisory Act of 1966, formerly 
codified at 12 U.S.C. § 1464(d)(6)(C). “[W]hen Congress uses 
the same language in two statutes having similar purposes,” 
as do these acts, “it is appropriate to presume that Congress 
intended that text to have the same meaning” in each statute. 
Smith v. City of Jackson, 544 U.S. 228, 233 (2005). Thus, inter‐
pretations of that language in one statute may provide “prec‐
edent of compelling importance” when construing the other. 
Id.; see also Perry Capital LLC, 864 F.3d at 605–06 (interpreting 
section 4617(f) in light of section 1821(j)); Robinson, 876 F.3d at 
227 (same).  
   Although  section  1821(j)  works  a  “sweeping  ouster  of 
courts’  power  to  grant  equitable  remedies,”  Veluchamy  v. 
F.D.I.C., 706 F.3d 810, 817 (7th Cir. 2013) (quoting Courtney v. 
Halleran,  485  F.3d  942,  948  (7th  Cir.  2007)),  we  have  under‐
stood that ouster to apply only insofar as the FDIC exercises 
powers granted to it as a conservator or a receiver, see id. at 
818. Circuits that have had to confront the issue head‐on have 
agreed.  E.g.,  Gross  v.  Bell  Sav.  Holdings,  Inc.  Money  Purchase 
Plan, 974 F.2d 403, 408 (3d Cir. 1992); see also Coit Indep. Joint 
No. 17‐1880                                                             9 

Venture  v.  Fed.  Sav.  &  Loan  Ins.  Co.,  489  U.S.  561,  574  (1989) 
(applying  Financial  Institutions  Supervisory  Act).  Section 
1821(j)  thus  reaffirms  our  view  that  12  U.S.C.  §  4617(f)  bars 
declaratory  or  injunctive  relief  against  the  Agency  unless  it 
acted ultra vires or in a role other than as conservator or re‐
ceiver.  
    In the present case, the Agency neither exceeded its pow‐
ers  nor  acted  as  other  than  a  conservator  in  agreeing  to  the 
Third Amendment. The plaintiffs’ argument to the contrary 
rests primarily on their assertion that the Third Amendment 
dissipated corporate assets in violation of the Agency’s pur‐
portedly mandatory duties as a conservator to “preserve and 
conserve the assets and property” of Freddie and Fannie and 
to  place the  companies  in  a “sound and  solvent condition.” 
12 U.S.C. § 4617(b)(2)(D); see also 12 U.S.C. § 4617(b)(2)(B)(iv). 
The  problem  with  this  contention  is  two‐fold:  first,  HERA 
does not impose such mandatory duties on conservators; and 
second,  the  factual  assertions  in  the  plaintiffs’  complaint 
could  not  establish  that  agreeing  to  the  Third  Amendment 
necessarily contravened those duties.  
    In fact, section 4617(b)(2)(D) does not require the Agency 
to do anything. It uses the permissive “may,” rather than the 
mandatory  “shall”  or  “must,”  to  introduce  the  Agency’s 
power  as  conservator  to  “preserve  and  conserve”  Freddie’s 
and  Fannie’s  assets  and  to  restore  their  solvency.  12  U.S.C. 
§ 4617(b)(2)(D);  see  also  Kingdomware  Techs.,  Inc.  v.  United 
States, 136 S. Ct. 1969, 1977  (2016) (“Unlike  the word ‘may,’ 
which implies discretion, the word ‘shall’ usually connotes a 
requirement.”).  Congress’s  choice  of  “may”  in  this  part  of 
HERA  does  not  strike  us  as  accidental.  The  statute  consist‐
ently distinguishes between “shall” and “may” with the latter 
10                                                      No. 17‐1880 

term  reserved  for  situations  in  which  one  would  expect  the 
exercise of discretion. For example, the Agency “may, at the 
discretion  of  the  Director,  be  appointed  conservator  or  re‐
ceiver”  if  Fannie’s  or  Freddie’s  obligations  exceed  its  assets 
for  a  brief  period  of  time,  12  U.S.C.  § 4617(a)(2)  (emphasis 
added); see also id. § 4617(a)(3)(A), but the Director “shall ap‐
point the [Agency] as receiver” if Fannie or Freddie’s obliga‐
tions exceed their assets for 60 days, id. § 4617(a)(4)(A)(i) (em‐
phasis added). Likewise, the Agency “may, as conservator or 
receiver, transfer or sell any asset or liability” of the compa‐
nies,  id.  § 4617(b)(2)(G),  but  it  “shall”  utilize  the  proceeds 
from any such sale to pay their debts, id. § 4617(b)(2)(H). That 
distinction  between  the  Agency’s  powers  and  duties  makes 
sense: A conservatorship that required liquidation would be, 
in effect, a receivership. See id. § 4617(b)(2)(E).  
    We  have  also  considered  the  context  of  section 
4617(b)(2)(D) in concluding that the provision grants discre‐
tion to the Agency. In interpreting HERA, as with any statute, 
we  avoid  a  reading  that  would  render  its  provisions  incon‐
sistent  or  redundant.  United  States  v.  Miscellaneous  Firearms, 
Explosives, Destructive Devices & Ammunition, 376 F.3d 709, 712 
(7th Cir. 2004). Section 4617(b)(2)(D) is part of a broader list‐
ing of the Agency’s powers. Thus, section 4617(b)(2)(B) con‐
cerns the Agency’s authority as either receiver or conservator, 
12  U.S.C.  § 4617(b)(2)(B),  while  section  4617(b)(2)(E)  ad‐
dresses its powers as a receiver, id. § 4617(b)(2)(E), and section 
4617(b)(2)(D)  concerns  its  powers  as  a  conservator,  id. 
§ 4617(b)(2)(D). Section 4617(b)(2)(B) already allows a conser‐
vator  or  receiver  to  “preserve  and  conserve  the  assets  and 
property” of the companies. Id. § 4617(b)(2)(B)(iv). This grant 
of authority in section 4617(b)(2)(B) must be treated as discre‐
tionary to avoid creating a conflict with section 4617(b)(2)(E), 
No. 17‐1880                                                         11 

which empowers the Agency as receiver to liquidate the com‐
panies “through the sale of assets.” Id. § 4617(b)(2)(E). There‐
fore, section 4617(b)(2)(D) cannot require the Agency to “pre‐
serve and conserve” the companies’ assets as a conservator, 
or  else  it  would  conflict  with  the  discretionary  grant  of  the 
same authority in section 4617(b)(2)(B) or render it superflu‐
ous. 
    Instead, section 4617(b)(2)(D) grants additional authority to 
the Agency. Apart from the powers granted to it elsewhere in 
HERA, the Agency has the authority as conservator to under‐
take any additional action or means “as may be (i) necessary 
to put the regulated entity in a sound and solvent condition; 
and (ii) appropriate to carry on the business of the regulated 
entity  and  preserve  and  conserve”  its  assets.  Id. 
§ 4617(b)(2)(D). The preservation  and conservation of assets 
does impose a limitation of sorts—but only when the Agency 
has  to  rely  on  section  4617(b)(2)(D)  because  it  can  find  no 
other source of power in HERA. In the present case, however, 
the Agency can point to several independent sources of au‐
thority  to  enter  into  the  Third  Amendment,  including  its 
power to “operate” Fannie and Freddie “with all the powers” 
of  their  shareholders,  directors,  and  officers.  Id. 
§ 4617(b)(2)(B)(i).  
    Thus, by agreeing to the Third Amendment, the Agency 
did not violate its duty to conserve Fannie and Freddie’s as‐
sets, because it had no rigid duty to do so. The plaintiffs’ fun‐
damental error is to mistake the point of an Agency conserva‐
torship:  its  “purpose  [is  the]  reorganizing,  rehabilitation,  or 
winding up” of the companies’ affairs, id. § 4617(a)(2), not just 
the preservation of assets.   
12                                                     No. 17‐1880 

    Even  accepting  for  the  sake  of  argument  the  plaintiffs’ 
construction  of  section  4617(b)(2)(D)  as  imposing  a  manda‐
tory  duty,  their  complaint  does  not  establish  that  the  Third 
Amendment contravened this obligation. The question under 
section 4617(f) is not whether the Agency made a poor busi‐
ness  judgment,  but  rather  whether  it  took  an  action  funda‐
mentally inconsistent with its powers as a conservator. Perry 
Capital LLC, 864 F.3d at 607 (“The [appellants] no doubt disa‐
gree  about  the  necessity  and  fiscal  wisdom  of  the  Third 
Amendment. But Congress could not have been clearer about 
leaving those hard operational calls to the Agency’s manage‐
rial judgment.”).  
    While  the  dividend  terms  under  the  Third  Amendment 
may initially have proven more profitable to Treasury than to 
Fannie  and  Freddie,  a  conservator  could  have  believed  that 
the amendment’s terms would further the conservation of the 
companies’ assets better than either the ten‐percent cash div‐
idend  or  the  twelve‐percent  increases  in  liquidation  prefer‐
ence. The plaintiffs admit that the earlier cash dividend had 
necessitated  drawing  on  Treasury’s  funding  commitment, 
leading to increased liquidation preferences and, in turn, fu‐
ture dividends owed to Treasury. The prior arrangement also 
reduced the Treasury  funds available  for future draws.  The 
plaintiffs themselves said in their complaint that paying cash 
dividends “contravene[d the Agency’s] obligations as conser‐
vator,” a view reiterated in their brief. The Third Amendment 
permanently eliminated the risk that cash‐dividend payments 
would consume the companies’ financial lifeline, and it for‐
ever prevented Treasury from demanding payment of com‐
mitment fees.  
No. 17‐1880                                                      13 

    The  alternative  of  adding  to  the  liquidation  preference, 
though  preferred  by the plaintiffs, came  with  its  own  prob‐
lems. While this option would have obviated the need to draw 
down  Treasury’s  funding  commitment,  it  would  have  in‐
creased Treasury’s liquidation preference at a faster rate. (Re‐
call that the liquidation preference increases dollar‐for‐dollar 
with draws on Treasury’s funding commitment. Therefore, a 
fully financed cash dividend would have increased the liqui‐
dation preference by ten—rather than twelve—percent.)  
    While the plaintiffs seem to treat growth of the liquidation 
preference  as  a  harmless  accounting  quirk,  that  preference 
places real constraints on the companies’ future. First, a liqui‐
dation preference is, most immediately, a claim on the assets 
of the corporation. Pursuing a policy that would eventually 
shift assets to Treasury would seem to go to the heart of the 
plaintiffs’  complaint  that  the  Agency  adopted  policies  that 
dissipated corporate assets. Second, the companies can poten‐
tially redeem Treasury’s preferred shares by paying down the 
liquidation  preference.  Redemption  thus  becomes  more  ex‐
pensive and difficult as the liquidation preference increases. 
Yet, redeeming Treasury’s shares would create real benefits 
for the companies: for example, the outstanding shares create 
dividend obligations, they limit the companies’ ability to raise 
capital  and  debt,  and,  as  the  plaintiffs  complain,  the  cove‐
nants in the Purchase Agreements limit the companies’ inde‐
pendence.  An  ever‐increasing  liquidation  preference  also 
makes it more costly for the companies to pay cash dividends 
in the future, creating a vicious cycle of paying liquidation‐
preference  dividends.  Against  this  backdrop,  adopting  the 
net‐worth dividend in the Third Amendment was not neces‐
sarily an unjustifiable dissipation of corporate assets.  
14                                                      No. 17‐1880 

    Finally, the plaintiffs fail to appreciate that the Agency’s 
conservatorship  of  the  companies  has  no  fixed  expiration 
date.  Even  if  the  Amendment  has  benefited  Treasury  thus 
far—and  the  Agency  could  anticipate  its  having  done  so—
that  does  not  establish  that  the  Amendment  will  ultimately 
place the  companies  in a  worse financial position than they 
would  have  been  in  under  prior  versions  of  the  agreement. 
The  Agency  could  not  know  for  how  long  the  companies 
might remain profitable or to what extent. While Treasury re‐
alized additional dividend earnings in 2013 and 2014 (as com‐
pared to the situation before the Third Amendment), it actu‐
ally fared worse under the net‐worth dividend in 2015 than it 
would have under the old cash dividend. (Though not part of 
the record on which we resolve this appeal, we note that fluc‐
tuations continue. Under the new tax law, the net‐worth for‐
mula has produced a loss in the fourth quarter 2017 of $6.7 bil‐
lion  at  Fannie  and  will  likely  require  the  company  to  draw 
$3.7 billion from Treasury to eliminate its resulting net‐worth 
deficit.  Federal  National  Mortgage  Association,  Annual  Re‐
port  for  2017  (Form  10‐K)  (Feb.  14,  2018)  at  2–3.  Freddie, 
meanwhile, will draw $312 million from Treasury to cure its 
negative net worth. Federal Home Loan Mortgage Corpora‐
tion, Annual Report 2017 (Form 10‐K) (Feb. 15, 2018) at 2, 117.) 
In short, the plaintiffs have failed—both as a matter of statu‐
tory interpretation and as a matter of facts alleged—to state a 
claim that the Agency acted outside its authority as a conser‐
vator and thereby lost the protection of section 4617(f).    
    We  also  reject  the  plaintiffs’  alternate  argument  that  the 
Agency acted contrary to its statutory authority by deferring 
to  Treasury  in  violation  of  12  U.S.C.  §  4617(a)(7).  Section 
4617(a)(7) bars the Agency from being “subject to the direc‐
tion or supervision of any other agency” when exercising its 
No. 17‐1880                                                       15 

“rights,  powers,  and  privileges”  as  conservator.  12  U.S.C. 
§ 4617(a)(7). The plaintiffs alleged that the Agency breached 
this  prohibition  by  ceding  significant  control  to  Treasury  in 
various covenants in the original Purchase Agreements and 
again  by  entering  into  the  Third  Amendment  at  Treasury’s 
behest.  
    This argument fails, however, to read section 4617(a)(7) in 
harmony with HERA as a whole. See Davis v. Mich. Dep’t of 
Treasury, 489 U.S. 803, 809 (1989). The same HERA that bars 
another  agency  from  exercising  “direction  or  control”  over 
the Agency authorized Treasury to acquire securities in Fan‐
nie and Freddie “on such terms and conditions” as Treasury 
“may determine.” 12 U.S.C. § 1455(l)(1)(A). It also  says that 
Treasury could not force Fannie and Freddie to issue securi‐
ties “without mutual agreement between” Treasury and the 
Agency. Id. § 1455(l)(1)(A). We read these provisions to mean 
that, so long as the Agency remained free to reject the terms 
offered  by  Treasury  and  to  exercise  its  independent  judg‐
ment, nothing prevented the Agency from taking Treasury’s 
advice or agreeing to its terms. Even if, as the complaint al‐
leges,  Treasury  officials  made  statements  suggesting  that 
Treasury  was  in  the  driver’s  seat  and  had  to  convince  the 
Agency to come along for the ride, such behavior alone would 
not violate section 4617(a)(7).  
     Two  other  statutory  provisions  also  preclude  the  plain‐
tiffs’ absolutist reading of section 4617(a)(7), at least insofar as 
it concerns their attack on the original Purchase Agreements. 
First, the Agency may “contract for assistance in fulfilling any 
function, activity, action, or duty of the Agency as conservator 
or receiver.” 12 U.S.C. § 4617(b)(2)(B)(v). Thus, to the extent 
that the Agency agreed to  Purchase  Agreements permitting 
16                                                    No. 17‐1880 

Treasury to exercise functions related to the Agency’s role as 
conservator by, for example, giving Treasury a role in the ter‐
mination of conservatorship, transfer of assets, or assumption 
of debt, the Agency acted within its statutory authority. Sec‐
ond, to the extent that the plaintiffs challenge the original Pur‐
chase  Agreement,  their  claim  is  time‐barred  by  the  six‐year 
statute  of  limitations  in  the  Administrative  Procedure  Act. 
28 U.S.C. § 2401(a). Their attempt to avoid the statute of limi‐
tations through the discovery rule is unconvincing. The terms 
of the original Purchase Agreements were apparent long be‐
fore the Third Amendment.  
                                III 
    Just as section 4617(f) bars the plaintiffs’ claims against the 
Agency, it  prevents our granting declaratory and injunctive 
relief against Treasury. Section 4617(f), once again, prevents 
us from taking “any action to restrain or affect the exercise of 
powers  or  functions  of  [the  Agency]  as  a  conservator.” 
12 U.S.C. § 4617(f) (emphasis added). An injunction or declar‐
atory judgment preventing Treasury—the Agency’s counter‐
party—from  honoring  the  terms  of  the  Third  Amendment 
would fundamentally “affect” the Agency’s conservatorships 
of  Fannie  and  Freddie  and  so  would  run  afoul  of  section 
4617(f). 
    Our  interpretation  of  section  4617(f)  comports  with  past 
applications  of  section  1821(j),  the  analogous  provision  in 
FIRREA. In the latter context, the Third Circuit has refused to 
grant injunctions against third parties if the relief would “dra‐
matic[ally]  and  fundamental[ly]”  affect  FDIC  as  a  receiver. 
Hindes v. Fed. Deposit Ins. Corp., 137 F.3d 148, 161 (3d Cir. 1998) 
(“[S]ection  1821(j)  precludes  a  court  order  against  a  third 
party  which  would  affect  the  FDIC  as  receiver,  particularly 
No. 17‐1880                                                        17 

where  the  relief  would  have  the  same  practical  result  as  an 
order  directed  against  the  FDIC  in  that  capacity.”);  see  also 
Dittmer Properties, L.P. v. Fed. Deposit Ins. Corp., 708 F.3d 1011, 
1017 (8th Cir. 2013). Thus, in Hindes, it declined to order re‐
scission  of  a  “Notification  to  Primary  Regulator”  issued  by 
FDIC in its corporate capacity that precipitated a bank’s sei‐
zure, and to impose a constructive trust. Id. (We note that sec‐
tion  1821(j)  directly  immunizes FDIC  only  in  its  capacity  as 
receiver,  not  in  its  corporate  capacity.)  Those  remedies,  the 
Third  Circuit  thought,  would  impermissibly  “affect  the 
FDIC’s continued functioning as receiver and … throw into 
question  every  act  of  FDIC‐Receiver.”  Id.  Similarly,  wiping 
out  Treasury’s  acceptance  of  the  original  Purchase  Agree‐
ments or the Third Amendment in this case would undermine 
the very foundations of the Agency’s conservatorships of Fan‐
nie  and  Freddie.  Appellants  effectively  ask  us  to  unwind 
years  of  action  by  the  Agency  predicated  on  those  agree‐
ments.  
    Contrary  to  the  plaintiffs’  suggestion,  281–300  Joint  Ven‐
ture v. Onion, 938 F.3d 35 (5th Cir. 1991), does not stand for the 
broad proposition that “a third‐party federal agency that vio‐
lates its own obligations in connection with a conservatorship 
or  receivership”  can  be  enjoined  notwithstanding  section 
1821(j). Because that case  concerned the failure of a savings 
and loan association, section 1821(j) barred court actions that 
“restrain[ed] or affect[ed]” the federal Resolution Trust Cor‐
poration, rather than FDIC. 12 U.S.C. § 1821(j). The Fifth Cir‐
cuit did declare the Federal Home Loan Bank Board’s deter‐
minations “regarding the worthlessness of unsecured creditor 
claims … subject to review” by the courts, 281–300 Joint Ven‐
ture, 938 F.3d at 38. Those judgments, however, were akin to 
18                                                       No. 17‐1880 

a  decision  by  the  Agency  in  our  case  to  initiate  a  conserva‐
torship  or  receivership,  and  HERA  expressly  makes  such  a 
decision reviewable. 12 U.S.C. § 4617(a)(5). 281–300 Joint Ven‐
ture says nothing about enjoining third parties dealing with 
the Agency after its conservatorship begins. At that point, the 
Agency acts as an immune conservator rather than as a non‐
immune regulator.       
    In any case, Treasury did not exceed its statutory authority 
in agreeing to the Third Amendment. HERA permitted Treas‐
ury  to  purchase  Fannie’s  and  Freddie’s  securities  “on  such 
terms  and  conditions  as  the  Secretary  may  determine” 
through December 31, 2009. 12 U.S.C. §§ 1719(g)(1)(A), (g)(4). 
After  that  date,  Treasury  could  continue  to  “hold,  exercise 
any rights received in connection with, or sell, any” of the se‐
curities it had purchased. Id. § 1719(g)(2)(D). Treasury negoti‐
ated  modification  rights  as  part  of  the  terms  of  the  original 
Purchase  Agreements,  and  it  exercised  those  rights  when  it 
agreed to the Third Amendment.  
    The plaintiffs’ unconvincing attempt to equate the Third 
Amendment  to  the  issuance  of  new  securities  relies  heavily 
on inapt analogies to securities law and IRS regulations and 
rhetorical  flourishes  about  expropriation.  As  for  expropria‐
tion, all we need say is that this is the wrong place in which 
to explore that subject. We were told at oral argument that the 
plaintiffs are pursuing a takings claim in the Court of Federal 
Claims, which is the proper forum for such a case. As for their 
arguments relying on analogies to securities law, the short an‐
swer is that those laws use their own definition of the  term 
“security,” see 15 U.S.C. § 78c(a)(10). That definition includes 
“any put, call, straddle, option, or privilege on any security.” 
No. 17‐1880                                                         19 

Id. Judges have no authority to add or subtract from that lan‐
guage. See Landreth Timber Co. v. Landreth, 471 U.S. 681 (1985) 
(rejecting a rule under which a sale of business accomplished 
by selling 100% of a company’s stock was somehow not cov‐
ered  by  the  securities  laws).  Any  economic  equivalence  be‐
tween the Third Amendment and the issuance of new securi‐
ties does not manufacture new stock out of thin air. 
    Nothing in the Internal Revenue Code helps plaintiffs ei‐
ther. Their own brief asserts that the IRS treats “a significant 
modification of a debt instrument” as an exchange of debt in‐
struments,  26  C.F.R.  §  1.1001‐3(b),  in  order  “[t]o  prevent  tax 
evasion.” The desire  to  forestall  fraud and  abuse lies behind 
the interpretation of the terms “sale” and “exchange” in the 
tax and securities contexts; HERA has different goals and thus 
must be read on its own.   
    The plaintiffs also argue that Treasury could not have ex‐
ercised a “right” in entering into the Third Amendment be‐
cause it could not amend the Purchase Agreements unilater‐
ally.  We  cannot  accept  such  a  cramped  construction  of  the 
term “right.” One need not invoke First Amendment associa‐
tional rights or the Lochner Era’s “right to contract” to spot the 
weakness of this definition. Rights are often contingent. In the 
corporate  context,  shareholders  frequently  cannot  exercise 
voting rights unless the board calls a meeting to consider the 
matter at hand. Likewise, a poison pill may give stockholders 
a right to purchase additional shares, but their ability to exer‐
cise that right (at least at an economically rational price) de‐
pends entirely on the purchases of a would‐be acquirer and 
the unwillingness of the board to redeem the pill. Under the 
Purchase  Agreements  and  the  Third  Amendment,  Treasury 
20                                                      No. 17‐1880 

receives a payout of its liquidation preference if the compa‐
nies opt to pay it or to dissolve. The shareholders do not chal‐
lenge Treasury’s right to collect these benefits on the ground 
that Treasury cannot unilaterally trigger their payment. Nor 
do the shareholders contest Treasury’s right to receive divi‐
dends only if the companies’ boards declare them. Along the 
same lines, the Purchase Agreements permit the amendments 
as long as the parties comply with certain restrictions. In other 
words, Treasury’s shares came with a right to amend the Pur‐
chase  Agreements,  even  if  that  right  required  the  participa‐
tion and consent of those who governed the companies.  
                                 IV 
    Our discussion thus far is enough to demonstrate why the 
district  court  correctly  dismissed  this  suit.  For  the  sake  of 
completeness, we add that section 4617(b)(2)(A)(i) of HERA 
independently supports that outcome. That provision names 
the  Agency  the  successor  to  “all  rights,  titles,  powers,  and 
privileges of [Fannie and Freddie], and of any stockholder, of‐
ficer, or director … with respect to” the companies and their 
assets.  12  U.S.C.  §  4617(b)(2)(A)(i).  Applying  the  analogous 
provision  of  FIRREA,  12  U.S.C.  §  1821(d)(2)(A)(i),  we  have 
held that the FDIC thereby acquires the sole right to bring de‐
rivative actions on behalf of failed institutions, Levin v. Miller, 
763 F.3d 667, 669 (7th Cir. 2014); see also Courtney v. Halleran, 
485 F.3d 942, 950 (7th Cir. 2007). We must therefore consider 
whether the shareholders have brought derivative claims. If 
so, then they must yield to the Agency.   
    The law governing the companies’ internal affairs controls 
whether a claim is direct or derivative for purposes of HERA, 
just as it would for FIRREA. Id. at 670. Fannie and Freddie are 
both federally chartered corporations, but each has selected a 
No. 17‐1880                                                                    21 

state law for its internal affairs: Fannie has chosen Delaware 
corporate  law,  12  C.F.R.  §  1239.3(b);  FANNIE  MAE  BYLAWS 
(July 21, 2016), § 1.05; and Freddie has elected the law of Vir‐
ginia,  12  C.F.R.  § 1239.3(b);  BYLAWS  OF  THE  FEDERAL  HOME 
LOAN MORTGAGE CORPORATION (July 7, 2016), § 11.3. In Dela‐
ware,  whether  a  suit  is  direct  or  derivative  “must 
turn solely on … : (1) who suffered the alleged harm (the cor‐
poration or the suing stockholders, individually); and (2) who 
would  receive  the  benefit  of  any  recovery  or  other  remedy 
(the corporation or the stockholders, individually).” Tooley v. 
Donaldson,  Lufkin  &  Jenrette,  Inc.,  845  A.2d  1031,  1033 
(Del. 2004). While Virginia has not expressly decided whether 
to adopt the Tooley test, Remora Invs., L.L.C. v. Orr, 673 S.E.2d 
845, 848 (Va. 2009), its reasoning in past cases indicates a con‐
sistent approach. See, e.g., Simmons v. Miller, 544 S.E.2d 666, 
674–75 (Va. 2001); Little v. Cooke, 652 S.E.2d 129, 136 (Va. 2007).  
      The present complaint states a derivative claim. The harm 
the  plaintiffs  allege,  for  purposes  of  Tooley,  is  that  the  net‐
worth dividend illegally dissipated corporate assets by trans‐
ferring them to Treasury. They complain, in effect, of a com‐
bination of mismanagement and depletion of corporate assets 
through  overpayment,  both  of  which  are  classic  derivative 
claims. See In re Massey Energy Co. Derivative & Class Action 
Litig.,  160  A.3d  484,  503  (Del.  Ch.  2017)  (mismanagement); 
El Paso  Pipeline  GP  Co.,  L.L.C.  v.  Brinckerhoff,  152  A.3d  1248 
(Del. 2016) (overpayment).1 Turning to the benefit inquiry, the 
                                                 
    1 Admittedly, a conflict between shareholders (or classes of sharehold‐

ers) can sometimes qualify as a direct action as well as derivative. These 
situations, however, generally include allegations of an unlawful transfer 
of control, see In re Activision Blizzard, Inc. Stockholder Litig., 124 A.3d 1025, 
1052 (Del. Ch. 2015); El Paso Pipeline, 152 A.3d at 1263–64 (discussing Gen‐
tile v. Rossette, 906 A.2d 91 (Del. 2006)), or fraudulent efforts to induce the 
22                                                           No. 17‐1880 

complaint seeks only benefits that would inure to the benefit 
of the corporations, rather than individual stockholders. The 
plaintiffs  have  demanded,  for  example,  the  effective  rescis‐
sion of (at least elements of) a contract between the companies 
and Treasury, the return of dividend payments to the corpo‐
rate treasuries, and the end of Treasury control over the com‐
panies through the Purchase Agreements’ covenants.  
     Finally, we do not see a conflict‐of‐interest exception im‐
plicit in section 4617(b)(2)(A)(i). Its language is clear and ab‐
solute, and HERA itself approves of the Agency’s taking ac‐
tions  in  its  own  interests  as  well  as  that  of  the  companies. 
12 U.S.C. § 4617(b)(2)(J)(ii). Only two circuits have apparently 
recognized a conflict‐of‐interest exception in the FIRREA con‐
text,  and  those  cases  are  easily  distinguished.  First  Hartford 
Corporate  Pension  Plan  &  Trust  v.  United  States  concerned 
FDIC’s  breach  of  a  distinct  contract  entered  into  before  the 
bank entered FDIC receivership. 194 F.3d 1279, 1283–84 (Fed. 
Cir. 1999). The Federal Circuit expressly limited its conflict‐
of‐interest  exception  to  situations  “in  which  a  government 
contractor with a putative claim of breach by a federal agency 
is  being  operated  by  that  very  same  federal  agency.”  Id.  at 
1295. First Hartford thus stands for the proposition that the ac‐
cident of receivership should not serve to extinguish an asset 
(whether seen as a contractual right or chose in action) of the 

                                                 
sale or purchase of securities for personal gain, see In re Massey Energy, 
160 A.3d at 504 (Del. Ch. 2017) (emphasis in original). Neither is the case 
here. Treasury acquired no voting rights, and the complaint does not al‐
lege that any shareholders transferred their shares. Even in the case of a 
controlling  shareholder  (which  Treasury  was  not),  the  “extraction  of 
solely economic value from the minority” is not a direct injury if “not cou‐
pled with any voting rights dilution.” El Paso Pipeline, 152 A.3d at 1264. 
No. 17‐1880                                                       23 

bank. Likewise, in the Ninth Circuit case of Delta Savings Bank 
v. United States, the plaintiffs wished to sue the Office of Thrift 
Supervision for racial discrimination in placing the bank into 
receivership—not for operating the bank once in receivership. 
265 F.3d 1017, 1020 (9th Cir. 2001). HERA already authorizes 
derivative challenges to the decision to place the companies 
into  conservatorship  or  receivership.  12  U.S.C. 
§ 4617(a)(5)(A). What section 4617(b)(2)(A)(i) does not author‐
ize  are  shareholder  suits  that  would  interfere  with  the 
Agency’s decisions as conservator once that conservatorship 
is underway. Otherwise, shareholders could challenge nearly 
any business judgment of the Agency using a derivative suit, 
by invoking a conflict‐of‐interest exception. 
                                 V 
   We  therefore  AFFIRM  the  decision  of  the  district  court  to 
dismiss this lawsuit. HERA prevents this court from granting 
the  relief  requested  against  both  the  Agency  and  Treasury, 
and it precludes the shareholders from requesting that relief 
on behalf of the companies.